Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 9, 13 are objected to because of the following informalities:
In claim 7, line 2, the claimed limitation “the processing units” should be changed to “the plurality of processing units” to correspond with the limitation set forth in line 5 of claim 4.
Similarly, in claim 13, line 2, the claimed limitation “the processing units” should be changed to “the plurality of processing units”.
In claim 7, line 4, the claimed limitation “the at least one constraint requirement” should be changed to “the constraint requirement” to correspond with “the constraint requirement” set forth in line 4 of claim 4.
Similarly, in claim 13, lines 4-5, the claimed limitation “the at least one constraint requirement” should be changed to “the constraint requirement”.
In claim 9, line 2, the preamble “which method comprises” should be changed to “the method comprises” to correspond with the “A method” set forth in line 1 of the claim.
In claim 9, line 5, the claimed limitation “a plurality of processing units” should be changed to “the plurality of processing units” to refers a plurality of processing units set forth in the preamble (line 1) of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, 10-11, 13, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recite the limitation, “a plurality of mappings of the plurality of processing units to first values for a plurality of data specifications and second values for a plurality of constraint requirements”, which appears to limit the claim to plural data specifications and plural constraint requirements. However, the next limitation recites the limitation, “wherein one of the plurality of mappings is of the least costly one of the plurality of processing units to one of the first values for the data specification and one of the second values for the constraint requirement”, which appears to indicate a single data specification and a single constraint requirement. 
The scope is therefore unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim.
serverless processing units”, in line 2, and “the plurality of serverless processing units” in lines 5, 7-9 and 11-12. It is unclear if the underlined recitations are referring to the same.  As such, there is insufficient antecedent basis for these limitations in the claim.
Claim 7, recites the limitations “wherein the determining whether the first set was successful” in lines 2-3, “the second values” in line 4. As the preceding limitations do not appear to recite “determining whether the first set was successful”, and “second values”, there are insufficient antecedent basis for these limitations in the claim.
Claim 7, lines 5-6, recites the limitation “wherein the operations further comprise”. As the preceding limitation recites “perform routing table operations” in line 5 of claim 1. It is unclear if the underlined recitations are referring to the same.  As such, there is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites substantially the same limitations as claim 7 above and is rejected on the same basis.
Claim 17, line 3, recites the limitation “the serverless computing environment”. As the preceding limitations do not appear to recite “a serverless computing environment”, there is insufficient antecedent basis for these limitations in the claim.
Claim 19, line 6, recites the limitation “a plurality of processing units”. It is unclear if the applicant is referring to the processing units from line 2 of the claim, or to additional processing units.
Other dependent claims are rejected as being dependent on the rejected base claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,088,936. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing at least independent claims 1, 9 and 19 of the instant application with claims 1, 10 and 19 of the patent, claims 1, 9 and 19 of the instant application basically teach the same inventive subject matter of claims 1, 10 and 19 of the patent in broader scope by replacing a plurality of serverless processing units with a plurality of processing units, a serverless computing environment with a computing environment. Claims 1, 9 and 19 of the instant application therefore are not distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection, the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts of record Huang et al (US 2019/0303018) and Shimamura et al (US 2018/0300173) fail to disclose or render obvious, “receiving a first processing job comprising test data having a data specification; receiving a constraint requirement for successfully processing the first processing job using one of the plurality of processing units in a computing environment; performing a first test of each of the plurality of processing units in the computing environment using the test data and the constraint requirement; determining a least costly one of the plurality of processing units that was successful with processing the test data within the constraint requirement based on performing the first test; and generating the routing table comprising the least costly one of the plurality of processing units assigned to the data specification and the constraint requirement”, as recited in claim 1 and similarly recited in claims 9 and 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454